STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re BATES, Minors.                                                  November 13, 2018

                                                                      No. 343413
                                                                      Wayne Circuit Court
                                                                      Family Division
                                                                      LC No. 05-445775-NA


Before: MURRAY, C.J., and METER and GLEICHER, JJ.

PER CURIAM.

       Petitioner appeals as of right the order dismissing its petition against respondents, TN and
DB. The petition requested that the trial court take jurisdiction over the minor children, ZB and
KB, under MCL 712A.2(b)(1) (failure to provide children with necessary care and support) and
(2) (home environment is unfit for children). We affirm.

      Petitioner argues that the trial court erred by declining to exercise jurisdiction over ZB
and KB because the record supported a finding of jurisdiction under MCL 712A.2(b)(1) and (2).

        This Court reviews the trial court’s rulings regarding jurisdiction “for clear error in light
of the court’s findings of fact.” In re BZ, 264 Mich. App. 286, 295; 690 NW2d 505 (2004). “A
finding is clearly erroneous if, although there is evidence to support it, we are left with a definite
and firm conviction that a mistake has been made.” In re HRC, 286 Mich. App. 444, 459; 781
NW2d 105 (2009).

        Child protective proceedings consist of an adjudicative phase and a dispositional phase.
In re AMAC, 269 Mich. App. 533, 536; 711 NW2d 426 (2006). Petitioner’s issue on appeal
pertains to the adjudicative phase, which “involves a determination whether the trial court may
exercise jurisdiction over the child, i.e., whether the child comes within the statutory
requirements of MCL 712A.2(b).” Id. At least one statutory ground for asserting jurisdiction
under MCL 712A.2(b) must be proven, either through a trial or by plea, in order for the trial
court to properly exercise jurisdiction. In re SLH, 277 Mich. App. 662, 669; 747 NW2d 547
(2008). Because respondents chose to contest the merits of the petition by requesting an
adjudication on the matter, “petitioner ha[d] the burden of proving by a preponderance of the
evidence one or more of the statutory grounds for jurisdiction alleged in the petition[.]” In re
Sanders, 495 Mich. 394, 405; 852 NW2d 524 (2014).

      Petitioner argues that statutory grounds for exercising jurisdiction existed under MCL
712A.2(b)(1) and (2), which state that a trial court can exercise jurisdiction over a minor child:

                                                 -1-
       (1) Whose parent or other person legally responsible for the care and maintenance
       of the juvenile, when able to do so, neglects or refuses to provide proper or
       necessary support, education, medical, surgical, or other care necessary for his or
       her health or morals, who is subject to a substantial risk of harm to his or her
       mental well-being, who is abandoned by his or her parents, guardian, or other
       custodian, or who is without proper custody or guardianship.

                                             * * *

       (2) Whose home or environment, by reason of neglect, cruelty, drunkenness,
       criminality, or depravity on the part of a parent, guardian, nonparent adult, or
       other custodian, is an unfit place for the juvenile to live in. [MCL 712A.2(b)(1)
       and (2).]

A review of the record indicates that the trial court did not clearly err by concluding that
petitioner failed to prove, by a preponderance of the evidence, that respondents posed a
substantial risk of harm or neglect to ZB and KB, or that ZB and KB resided in an unfit home
environment.

        The facts found as true by the trial court, which were in part based upon its credibility
determinations, supported the trial court’s decision. The trial court found that as a result of
“roughhousing,” ZB was injured when respondent-father threw her on a bed, causing her to
bounce up and strike her face on the bed frame. A medical examination revealed that ZB had
only a small bruise on her face from the incident that led to the filing of the petition.
Additionally, a forensic interviewer did not clearly indicate that the injury was a result of
malicious behavior by respondent-father. Also, although there was evidence that respondent-
father had been abusive toward ZB in the past, respondent-father freely admitted that he had
harshly disciplined ZB on one prior occasion in 2016, but that he completed parenting and anger
management therapy and had not disciplined ZB in the same manner since then. The trial court
specifically found respondent-father to be credible, and believed the explanation that ZB’s injury
was a result of roughhousing or “horseplay” to be truthful. This Court “give[s] deference to the
trial court’s special opportunity to judge the credibility of the witnesses.” In re HRC, 286 Mich
App at 459. In general, “[i]t is not for this Court to displace the trial court’s credibility
determination.” Id. at 460.

         Further, aside from evidence of a prior incident of abuse, no additional evidence
presented supported a finding that respondents failed to provide proper care and custody of ZB
and KB, or that they were subjected to cruelty that rendered their home environment unfit.
Respondents lived together and respondent-father worked three separate jobs to financially
support his family, and there were no reports of a lack of a positive relationship or bond between
respondents and the children, or any other allegations that would suggest that ZB and KB were
living in an unfit home environment. The trial court found respondent-father’s testimony
regarding the incident to be credible enough for it to conclude that it should not exercise
jurisdiction over ZB and KB, and the record does not support the conclusion that the trial court’s
findings of fact and overall decision regarding jurisdiction were clearly erroneous. Therefore,
the trial court did not clearly err in declining to exercise jurisdiction over ZB and KB.


                                               -2-
        Petitioner also argues that the trial court failed to properly consider the allegation that
respondent-mother smoked marijuana without a medical marijuana license. However, no
specific facts regarding respondent-mother’s marijuana use were explained at the adjudication,
nor were they included in the original petition as evidence weighing in favor of a finding of
jurisdiction over ZB and KB. Rather, her marijuana use was only briefly mentioned by Shavon
Barber1 at the close of the adjudication proceedings. Barber never discussed whether
respondent-mother was currently smoking marijuana or whether her use of marijuana was in any
way related to the facts alleged in the petition in support of a finding of jurisdiction. The trial
court clearly did not assign a great deal of weight to Barber’s testimony regarding the marijuana
use, which was ultimately never tied to the allegations made in the petition. As previously
stated, “[t]his Court gives deference to a trial court’s special opportunity to judge the weight of
the evidence and the credibility of the witnesses who appear before it.” In re TK, 306 Mich. App.
698, 710; 859 NW2d 208 (2014). Accordingly, the trial court did not clearly err by finding that
statutory grounds for the exercise of jurisdiction over ZB and KB did not exist.

         Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ Patrick M. Meter
                                                            /s/ Elizabeth L. Gleicher




1
    Barber was a Child Protective Services (CPS) case worker.


                                                -3-